Per Curiam.

Suit on note. Answer, payment and set-off.
There was a special finding by the Court of the amount due on the note, including interest; and also of each set-offj and the time when it accrued. The Court appears, in the conclusion based upon those findings, to have fallen into the error of allowing interest on the note up to the day of judgment, and none on any set-off, although several years had elapsed *588since they had accrued, by the delivery of money to the payee of the note.
O. L. Dunham and Horace Heffren for the appellant.
The judgment is reversed, with costs. Cause remanded, &c.